January 22, 2008 United States Securities and Exchange Commission Laura Nicholson Division of Corporation Finance 100 F. Street N.E. Washington DC 20549 Telephone Number:(202) 551-3584 Fax Number:(202)772-9368 Re:Velocity Oil & Gas, Inc. Amendment No. 1 to Form SB-2 Filed December 24, 2007 File No. 333-146405 Dear Ms. Nicholson, Thank you for your comments on and suggestions for our Form SB-2, as amended, contained in your letter dated January 17, 2008 which letter also refers back to earlier comments made by the SEC in a letter dated October 25, 2007. In connection with your comment letter, Velocity Oil & Gas, Inc. (“VOGI”, the “Company,” “we,” and “us”) has the following responses: The comments contained in points 1 to 8 inclusive of your letter essentially focus on one issue and that is working capital for the Company. The business plan for Velocity Oil & Gas, Inc. (VOGI) is to create a publicly held and traded upstream oil and gas exploration and production company. Our philosophy has been to raise the minimum capital required to obtain a listing and to raise private equity or convertible loan funds as required to achieve the stage where the shares of the Company can be traded. The track record of the Company and me is evidence of our collective ability to achieve this. In connection with your comment letter we have the following specific responses and proposed changes to the Form SB-2: General 1.
